ORDER
PER CURIAM.
Bryan Cody (Movant) appeals from the motion court’s judgment denying his Rule 24.085 motion for post-conviction relief (motion) without an evidentiary hearing. Movant pled guilty in Cause No. 981-3292 to: 1) one count of second-degree murder, in violation of Section 565.0211; and 2) one count of armed criminal action, in violation of Section- 571.015. Movant also pled guilty in Cause No. 981-2078 to one count of second-degree assault, in violation of Section 565.060. The trial court sentenced Movant to two concurrent terms of twenty-five years on the counts of murder and armed criminal action, and seven years on the count of assault, to be served concurrently with the sentences on the counts of murder and armed criminal action, for a total of twenty^five years imprisonment. Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his plea counsel, pursuant to Rule 24.035. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.